 CATERPILLAR
, INC
. 355 NLRB No. 91 
521
Caterpillar, Inc. 
and International Association of Ma-
chinists and Aerospace Workers, Local Lodge 
No. 851, AFL
ŒCIO.  
Case 13ŒCAŒ43506
 August 17, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE The single issue in this case is whether the Respondent 
violated Section 8(a)(5) and (1) of the Act by announcing 
and implementing a ﬁgeneric firstﬂ prescription drug 

program without providing the Union notice and an op-
portunity to bargain.
1  The judge found no violation and 
dismissed the complaint. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided, for 
the reasons set forth below, to reverse the judge™s deci-

sion and find that the Respondent™s unilateral announce-
ment and implementation of the ﬁgeneric firstﬂ program 
violated Section 8(a)(5) and (1) of the Act. 
I.  BACKGROUND
 The International Association of Machinists and Aero-
space Workers, Local Lodg
e No. 851, AFLŒCIO (the 
Union) has been the bargai
ning representative for a unit 
of the Respondent™s employees at its Joliet, Illinois plant 
since 1951.  The parties™ cu
rrent collective-bargaining 
agreement runs from May 2, 2005, to May 1, 2012.  On 
April 28, 2005, the parties executed two insurance plan 
agreements with appended gr
oup insurance plans, under 
which unit employees are provided, among other things, 
prescription drug benefits.
2 Under the group insurance plans, employees were free 
to choose either brand-name prescription drugs or their 
generic equivalents.  Employees choosing generic pre-

scription drugs were responsible for a copayment of $5.  
Employees choosing brand-name prescription drugs were 
responsible for a copayment of $20 or $35 for preferred 

and nonpreferred drugs, respectively.  These copay 
amounts were contractually specified in the group insur-
ance plans themselves. 

                                                          
 1 On February 2, 2007, Administrative Law Judge Bruce D. Rosen-
stein issued the attached decision.
  The General Counsel filed excep-
tions and a supporting brief.  The 
Board denied the Respondent™s mo-
tion to untimely file cross-exceptions, a supporting brief, and an an-
swering brief. 
2 One insurance plan agreement and appended group insurance plan 
applies to employees hired before Ma
y 2, 2005; the other, to employees 
hired on or after that date.  The two sets of documents are identical in 
all respects material to this case.  
These two agreements superseded the 
parties™ 1999 insurance plan agreement/group insurance plan. 
By letter dated May 5, 2006,
3 the Respondent fur-
nished the following notice to employees enrolled in its 
prescription drug plan: 
 According to our data, there is still a small group 
of members who are choosing brand names when 
they have less costly, high-quality generic equiva-

lents. 
For that reason, beginning September 1, 2006, 
Caterpillar will implement a generic step therapy 

program.  When a direct generic is available for a 
given drug, members may still choose the brand but 
will pay full retail price for the brand drug, unless a 
physician specifies the brand drug is required.  In the 
event that a brand drug does not have a direct ge-

neric equivalent . . . the brand can be filled at the 
regular Caterpillar co-pay amount. . . . 
 The Respondent did not give the Union notice and an op-

portunity to bargain prior to sending this announcement to 
employees. 
Dave Stevens, the Respondent™s senior labor relations 
consultant, testified that, in his view, the Respondent had 
no duty to bargain concerning the ﬁgeneric firstﬂ program 

because it ﬁwas not a substan
tive change in the plan it-
self.  It was simply an admi
nistrative change in how the 
prescription drugs were admini
stered.ﬂ  Stevens likened 
the change to past drug-benefit
 changes that he also char-
acterized as administrative. 
 In 1998, for example, the 
Respondent began requiring preauthorization for certain 

prescriptions.  In 1999 and after, pursuant to Food and 
Drug Administration (FDA) guidelines, it instituted 
quantity limits on prescriptions for certain drugs.  And, 
on several occasions after 1998, the Respondent put in 
place ﬁstep therapiesﬂ for certain
 families of drugs, under 
which an individual would first try an over-the-counter 
medication and then proceed to related generic and 
name-brand drugs only if the previous step proved inef-

fective.  The 1999 group insu
rance plan was silent as to 
preauthorization requirements, drug quantity limits, and 
step therapies; the 2005 group insurance plans were 

likewise silent as to step therapies, but they expressly 
gave the Respondent the right to impose preauthorization 
requirements and quantity limits. 
Notwithstanding the Respondent™s characterization, in 
its May 5 notice to employees, of ﬁgeneric firstﬂ as a 
ﬁstep therapy program,ﬂ Stevens acknowledged that ﬁge-

neric firstﬂ is not a step ther
apy.  Stevens explained that 
ﬁgeneric firstﬂ applied ﬁacro
ss the board . . . wherever 
there was a generic equiva
lent for a brand name,ﬂ 
                                                          
 3 All dates refer to 2006, unless otherwise specified. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  522 
whereas a step therapy was ﬁa
 limited focus program that 
applied to a family of drugs . . . not every drug.ﬂ 
On May 10, the Union grieved the unilateral imple-
mentation of ﬁgeneric first.ﬂ  The Respondent denied the 

grievance.  On June 20 and September 28, the Union 
requested bargaining.  The Respondent refused to bar-
gain.   
II.  JUDGE
™S DECISION AND GENERAL COUNSEL
™S EXCEPTIONS
 The judge found that the Respondent did not violate 
Section 8(a)(5) when it unilaterally implemented ﬁge-
neric first.ﬂ  Initially, he relied on the rationale that Sec-
tion 8(a)(5) is not violated ﬁwhere an employer™s action 
does not change existing conditionsŠthat is, where it 
does not alter the status quo.ﬂ  Applying this principle, 

the judge found the implementation of ﬁgeneric firstﬂ 
lawful as a continuation of ﬁan established past practice.ﬂ  
But having found 
no alteration of the status quo, the 
judge went on to find no ﬁsubstantiveﬂ change, citing in 
support two casesŠ
Bath Iron Works Corp.
4 and 
Optica 
Lee Borinquen, Inc.
5Šthat the Respondent relied on to 
argue that ﬁgeneric first,ﬂ albeit a change, was merely an 
ﬁadministrativeﬂ change and hence not material, substan-
tial, and significant.
6 Excepting, the General Counsel takes issue with both 
of the judge™s rationales, arguing that ﬁgeneric firstﬂ did 
change the status quo and that it did so materially, sub-

stantially, and significantly. 
III.  ANALYSIS
 An employer violates Section 8(a)(5) and (1) of the 
Act if it makes a unilateral change in wages, hours, or 
other terms and conditions of employment,
7 provided 
that the change is material, substantial, and significant
8 and that no claim of privilege applies.
9  If, of course, the 
alleged ﬁchangeﬂ actually maintains the status quo, then 

                                                          
 4 302 NLRB 898, 901 (1991). 
5 307 NLRB 705, 716 (1992), enfd. mem. 991 F.2d 786 (1st Cir. 
1993). 
6 See, e.g., 
Crittenton Hospital
, 342 NLRB 686 (2004) (finding em-
ployer™s unilateral change lawful because the change was not material, 
substantial, and significant). The Respondent also argued that even if the change was more than 
merely administrative, it was still not material, substantial, and signifi-
cant because its impact on unit employees was de minimis.  The judge 

rejected this contention, and also implicitly rejected the Respondent™s 
contention that the change was pr
ivileged because the Union waived 
bargaining.  No timely exceptions
 were filed by the Respondent, and 
therefore those contentions are not before us. 
7 NLRB v. Katz
, 369 U.S. 736, 743 (1962). 
8 E.g., 
Crittenton Hospital
, supra. 
9 Pan American Grain Co.
, 351 NLRB 1412, 1414 fn. 9 (2007) 
(holding that the burden of demonstr
ating that a unilateral change was 
privileged rests on the employer), enfd. 558 F.3d 22 (1st Cir. 2009). 
Section 8(a)(5) is not violated.
10  Healthcare benefits are 
mandatory subjects of collective bargaining.
11  Thus, if 
the Respondent™s unilateral implementation of ﬁgeneric 
firstﬂ changed employees™ healthcare benefits, and did so 

materially, substantially, and significantly, then absent 
any defense that the change 
was privileged, the Respon-
dent violated Section 8(a)(5). 
It is not clear from the j
udge™s analysis whether he 
found no duty to bargain because ﬁgeneric firstﬂ contin-
ued a past practice and, thus, did not change the status 

quo, or because it did change the status quo, but not ma-
terially, substantially, and significantly.  However the 
judge™s analysis is character
ized, we conclude that he 
erred, for the reasons that follow. 
A. To the extent the judge found that ﬁgeneric firstﬂ 
merely continued a past practice and, thus, did not 
change the status quo, we reje
ct that finding as having no 
evidentiary support. 
The burden of proof to dem
onstrate past practice rests 
on the Respondent, who must show that the practice oc-

curred ﬁwith such regularity 
and frequency that employ-
ees could reasonably expect the 
‚practice™ to continue or 
reoccur on a regular and consistent basis.ﬂ
12  The record 
here falls short of such a showing. 
The Respondent failed to establish the specific circum-
stances surrounding the prior 
changes in the prescription 
drug program.  The Responden
t presented no evidence of 
the dates on which the prio
r changes occurred, or the 
number or the frequency of the changes.  The record 

merely reflects that on unspecified dates in and after 
1998, the Respondent made unbargained changes in pre-
scription-drug benefits by instituting preauthorization 
requirements, drug-quantity limits, and step therapies.  
By failing to specify when the prior changes occurred, 

the number of such changes 
or their frequency, the Re-
spondent necessarily failed to 
meet its burden of showing 
regularity and frequency.   
In addition, even assuming regularity and frequency, 
there was no practice
.  Other than the fact that they each 
altered the Respondent™s prescr
iption-drug plan, there is 
no thread of similarity running through and linking the 
several types of change at issue here.  The three types of 
past changeŠpreauthorization requirements, drug-

quantity limits, step therapiesŠare each dissimilar; and 
the Respondent does not contend that ﬁgeneric firstﬂ falls 
                                                          
 10 E.g., 
Post-Tribune Co.
, 337 NLRB 1279, 1280Œ1281 (2002) (find-
ing no change where increase in em
ployees™ health insurance costs in 
absolute dollars-and-cents terms pres
erved unchanged the percentage of 
health insurance costs allocated to employees). 
11 United Hospital Medical Center
, 317 NLRB 1279, 1281 (1995). 
12 Sunoco, Inc.
, 349 NLRB 240, 244 (2007). 
 CATERPILLAR
, INC
.  523
into any one of these categories of past practice.  And it 
does not:  ﬁgeneric firstﬂ is not a preauthorization re-
quirement; it has nothing to do with drug-quantity limits; 
and Labor Relations Consultant Stevens expressly ac-

knowledged that it is not a step therapy.   
Moreover, even assuming that the past changes were 
sufficiently similar among themselves to constitute a 

ﬁpractice,ﬂ the implementation of ﬁgeneric firstﬂ repre-
sented a material departure fr
om that past practice.  The 
past changes were limited in scope, involving only cer-

tain drugs or families of drugs.  ﬁGeneric first,ﬂ by con-
trast, involved 
all
 brand-name drugs that have generic 
equivalents.
13  Moreover, and significantly, unlike ﬁge-
neric first,ﬂ the past changes did not alter express terms 
of the group insurance plans.  All such changes con-

cerned matters the group insurance plans either did not 
address or, after April 28, 2005, expressly left to the Re-
spondent™s sole discretion.  By contrast, the copay 

amounts for brand-name drugs were specified in the 
group insurance plans. 
Finally, we reject the judge™s finding that the unilateral 
implementation of ﬁgeneric firstﬂ was lawful because it 
continued a past practice of making ﬁadministrativeﬂ 
changes.  As defined by the Respondent, an ﬁadministra-

tiveﬂ change is procedural, as
 opposed to a substantive 
modification in plan benefits.  But there is no principle 
that exempts a ﬁproceduralﬂ ch
ange from the duty to bar-
gain, provided that the change is material, substantial, 
and significant (as ﬁgeneric firstﬂ was, for reasons ex-
plained below). 
Further, making a series of disparate changes without 
bargaining does not establish a ﬁpast practiceﬂ excusing 
bargaining over future changes.  Rather, it shows merely 
that, on several past occasions
, the Union waived its right 
to bargain.  It is well settled, however, that a ﬁunion™s 

acquiescence in previous unilateral changes does not 
operate as a waiver of its right to bargain over such 
changes for all time.ﬂ
14  Moreover, as stated above, how-
ever characterized, ﬁadminis
trativeﬂ changes that do not 
alter express contract terms are fundamentally unlike an 
ﬁadministrativeﬂ change that does. 
In sum, the record does not permit a finding that ﬁge-
neric firstﬂ continued an established past practice and did 
not alter the status quo. 

                                                          
 13 The Respondent did not present evidence regarding how many 
drugs or families of drugs were involved in the past changes.  At the 
hearing, Stevens was asked how many drugs were involved in the step 

therapy program, and he testified 
that he ﬁwould not hazard a guessﬂ 
but that it was ﬁmore than one.ﬂ  He acknowledged, however, that 
ﬁgeneric firstﬂ applied ﬁacross the 
board . . . wherever there was a ge-
neric equivalent for a brand name.ﬂ 
14 Owens-Corning Fiberglas, 282 NLRB 609 (1987). 
B. To the extent the judge found that the unilateral im-
plementation of ﬁgeneric firstﬂ was lawful because it was 
not a material, substantial, and significant change, we 

disagree with that analysis as well.    
The Board has found unilateral changes to be material, 
substantial, and significant where, among other things, 

those changes impair employee choice or discretion re-
lated to employee benefits
15 or change the costs to em-
ployees of such benefits.
16  Both of these grounds apply 
in this case.  Prior to the implementation of ﬁgeneric 
first,ﬂ employees had the discretion to choose between 
generic drugs ($5 copayment) or brand-name drugs ($20 
or $35 copayment) as they 
saw fit.  The only conse-
quence of choosing a brand-name drug was a higher co-

payment.  Under the new program, employees no longer 
have discretion to choose brand-name over generic 
drugs.  If an employee chooses a brand-name drug with-

out physician approval, the employee must pay the full 
retail price.  The elimination of employee discretion in 
this area and the increase in th
e cost of brand-name drugs 
when not specified by a physician constitute material, 
substantial, and significant changes.  
Palm Court Nurs-
ing Home
, supra; 
Flambeau Airmold
, supra.
17 Bath Iron Works
, supra, and 
Optica Lee Borinquen, supra, cited by the judge, are distinguishable.  Applying 
the 
Spielberg/Olin
18 deferral standard, the Board in 
Bath 
Iron Works
 upheld as not clearly 
repugnant to the pur-
poses and policies of the Act 
an arbitral award finding 
that an employer permissibly instituted drug testing 

where the testing was ﬁlogica
lly encompassedﬂ in ﬁestab-
lished rulesﬂ that ﬁset forth the [employer™s] authorityﬂ to 
do so.  302 NLRB at 901.  Here, by contrast, ﬁgeneric 
                                                          
 15 United Rentals
, 349 NLRB 853, 863 (2007) (finding the em-
ployer™s unilateral discontinuation of
 its long-settled practice of allow-
ing employees to take unpaid days o
ff without using sick leave or vaca-
tion time unlawful because ﬁthe freedom to [do so] cannot be labeled as 

insignificantﬂ); 
Flambeau Airmold Corp.
, 334 NLRB 165, 166 (2001) 
(finding the employer™s unilatera
l changes unlawful because those 
changes ﬁimpaired the employees™ discretion and ability to use their 

sick leave benefit as they saw fitﬂ), modified on other grounds 337 
NLRB 1025 (2002). 
16 See, e.g., 
Palm Court Nursing Home N.H., L.L.C.
, 341 NLRB 813, 
819Œ820 (2004) (finding the employer™s
 unilateral implementation of 
changes in health benefits unlawful 
in part because these changes in-
creased employee copayments for prescription drugs). 
17 The fact that this change im
pacts only those few employees who 
choose brand-name over generic drugs does not make it insubstantial.  
See, e.g., 
Ivy Steel & Wire
, 346 NLRB 404, 419 (2007) (ﬁThe fact that 
the unilateral change . . . may have
 affected only one unit employee, 
and not other members of the bargaining unit, does [not] render the 
change inconsequential or insubstantial.ﬂ); 
Carpenters Local 1031, 321 
NLRB 30, 32 (1996). 
18 Spielberg Mfg. Co.
, 112 NLRB 1080 (1955); 
Olin Corp.
, 268 
NLRB 573 (1984). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  524 
firstﬂ was not ﬁlogically encompassedﬂ in the established 
copay rules.  Rather, the rules themselves were changed. 
In Optica Lee Borinquen
, the Board considered the 
bargainability of several changes and found no violation 

where they ﬁamounted merely to language adjustments 
which either codif[ied] previously announced proce-
dures, eliminate[d] ambiguity, or articulate[d] procedures 

undeclared, but implicit in an existing body of rules or 
restrictions.ﬂ  307 NLRB at 716.  Significantly, however, 
a violation of Section 8(a)(5) was found for the unilateral 

change most similar to the ﬁg
eneric firstﬂ program:  a 
reduction of the employee discount on purchases of sun-
glasses and contact lenses.  
Id. at 716Œ717.  Like that 
change, the one at issue here
 increased costs for employ-
ees who chose to purchase certain products. 
For these reasons, we reverse the judge™s decision and 
find that the Respondent™s unilateral announcement and 
implementation of the ﬁgeneric firstﬂ program violated 

Section 8(a)(5). REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) of the Act by failing to notify and bargain with 
the Union concerning the an
nouncement and implemen-
tation of its ﬁgeneric firstﬂ program, we shall order the 

Respondent to cease and desist
 therefrom and to take 
certain affirmative action n
ecessary to effectuate the 
policies of the Act.  Specifically, we shall order the Re-

spondent to rescind its ﬁgeneric firstﬂ program and to 
bargain with the Union before implementing further 
changes in unit employees™ wages, hours, or terms and 

conditions of employment.  We shall also order the Re-
spondent to make whole employees adversely affected 
by unilateral implementation of the ﬁgeneric firstﬂ pro-
gram, with interest as computed in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987). 
ORDER The National Labor Relations Board orders that the 
Respondent, Caterpillar, Inc., Jo
liet, Illinois, its officers, 
agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Unilaterally announcing and implementing the 
ﬁgeneric firstﬂ program. 
(b) Making material, substantial, and significant 
changes to the prescription drug program of unit employ-

ees without first notifying the Union and affording it an 
opportunity to bargain concerning such changes and their 
effects. (c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the ﬁgeneric firstﬂ program implemented 
on September 1, 2006. 
(b) Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit em-
ployees, notify and, on request, bargain with the Union 

as the exclusive collective-ba
rgaining representative of 
employees in the following bargaining unit: 
 All production and maintenance employees of the 

Company™s Joliet Plant, excluding salaried office cleri-
cal employees, plant protection employees, profes-
sional and supervisory employees as defined in the Act. 
 (c) Make whole all employees adversely affected by 
the unlawful implementation of the ﬁgeneric firstﬂ pro-
gram, with interest as set forth in the remedy section of 

this decision. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of reimbursement 

to the unit employees due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Joliet, Illinois, copies of the attached notice 

marked ﬁAppendix.ﬂ
19 Copies of the notice, on forms 
provided by the Regional Director for Region 13, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places, including 

all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 

Respondent at any time since May 5, 2006. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
                                                          
 19 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 CATERPILLAR
, INC
.  525
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
unilaterally implement the ﬁgeneric 
firstﬂ prescription drug program for employees in the 

bargaining unit set forth below. 
WE WILL NOT 
unilaterally make material, substantial, 
and significant changes in unit employees™ prescription 

drug benefits without first notifying International Asso-
ciation of Machinists and Aerospace Workers, Local 
Lodge No. 851, AFLŒCIO (the Union) and affording it 

an opportunity to bargain concerning such changes and 
their effects. WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights set forth above, which 
are guaranteed them by Sec-
tion 7 of the Act. 
WE WILL rescind the ﬁgeneric firstﬂ program imple-
mented on September 1, 2006. 
WE WILL, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 
unit employees, notify and, on request, bargain with the 

Union as the exclusive collective-bargaining representa-
tive of our employees in the following bargaining unit: 
 All production and maintenance employees of the 

Company™s Joliet Plant, excluding salaried office cleri-
cal employees, plant protection employees, profes-

sional and supervisory employees as defined in the Act. 
 WE WILL make whole, with interest, all employees ad-
versely affected by our unlawful implementation of the 
ﬁgeneric firstﬂ program. 
 CATERPILLAR, INC.  Denise Jackson-Riley, Esq., 
for the General Counsel.
 Joseph J. Torres, Esq. 
and Kevin M. Cloutier, Esq.,
 of Chicago, 
Illinois, for the Respondent-Employer. 
Cristina Nedrow, 
of Naperville, Illinois, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE BRUCE D. ROSENSTEIN
, Administrative Law Judge. This case 
was tried before me on November 30, 2006,
1 in Chicago, Illi-
nois, pursuant to a complaint and notice of hearing in the sub-
ject case (the complaint) issu
ed on October 13, by the Regional 
Director for Region 13 of the National Labor Relations Board 
(the Board).  The underlying charge was filed on July 19, by 

International Association of Machinists and Aerospace Work-
ers, Local Lodge No. 851, AFLŒCIO (the Charging Party or the 
Union), alleging that Caterpilla
r, Inc. (the Respondent or the 
Employer) has engaged in certain 
violations of Section 8(a)(1) 
and (5) of the National Labor Re
lations Act (the Act).  The 
Respondent filed a timely answer 
to the complaint denying that 
it had committed any violations of the Act. 
Issues 
The complaint alleges that the Respondent, about May 5, an-
nounced that the prescription drug plan of employees in the 
bargaining unit would be changed beginning on September 1, 
without prior notice to the Union and without affording the 
Union an opportunity to bargain with Respondent with respect 
to this conduct. 
On the entire record, including my observation of the de-
meanor of the witnesses, and afte
r considering the brief filed by 
the Respondent, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent is a corporation engaged in the business of 
manufacturing construction and mi
ning equipment, diesel and 
natural gas engines, and industria
l gas turbines in Joliet, Illi-
nois, where in the past 12 months
 it purchased and received at 
its facility goods valued in excess of $50,000 from points di-
rectly outside the State of Illi
nois.  The Respondent admits and 
I find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
The Union has represented the Respondent™s employees for 
collective-bargaining purposes since its certification by the 
Board on May 18, 1951.  That recognition has been embodied 
in successive collective-bargaining agreements, the most recent 
of which is effective from Ma
y 2, 2005, to May 1, 2012 (Jt. 
Exh. 7).
2                                                           
 1 All dates are in 2006, unless otherwise indicated. 
2 Art. 4.1, step 3 (grievance procedur
e) states in pertinent part: Dis-
putes whose basic issue is the inte
rpretation, application or alleged 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  526 
Coextensive with the parties™ collective-bargaining agree-
ment, they negotiated and agreed to a successor Insurance Plan 
Agreement (Jt. Exh. 2) which succeeded their 1999 plan (Jt. 
Exh. 3).  Subject to the insurance plan agreement, the parties™ 
agreed to continue to maintain the group insurance plan which 
is the exclusive plan for insurance and other benefits for death, 
sickness, accident, hospitalizati
on, surgical, or other medical 
services for eligible 
employees of Respondent. 
Included in the 2005 group insurance plan are specific pro-
cedures for review of disputed claims.
3 Also contained therein 
is the right of the Respondent to administer the group insurance 
plan (Jt. Exh. 2, sec. 9.3). 
B.  The 8(a)(1) and (5) Allegations 
The General Counsel alleges in paragraph 5 of the complaint 
that the Respondent, about May 5, announced that the prescrip-
tion drug plan of employees in the bargaining unit would be 
changed beginning September 1, 
without prior notice to the 
Union and without affording the Union an opportunity to bar-
gain with Respondent with respect to this conduct.  
1. Facts By letter dated April 24, Res
pondent™s physician, Dr. Rich-
ard Luetkemeyer, furnished local physicians that service em-
ployee/members prescription drug
 needs, information about the 
use of drug claim data.  In pertinent part, Dr. Luetkemeyer 
noted that 95 percent of individuals covered under the prescrip-
tion drug plan choose a generic dr
ug when one is available and 
pointed out that there is a sm
all group of employees who are 
choosing the brand drug even though the prescribing physician 
has stated substitution with the gene
ric equivalent is acceptable.   
Accordingly, the Respondent de
termined that effective Sep-
tember 1, it would implement a ﬁgeneric firstﬂ program.  When 
a direct generic is available 
for a given drug, the employee/ 
member may still choose the bra
nd, but will pay full retail price 
for the brand drug, unless the brand drug is specified by the 
treating physician.  The Respondent will no longer pay any 
portion of the cost of a brand drug with a direct generic equiva-
lent, unless the prescribing physician has ordered ﬁno substitu-
tionﬂ for the brand drug (Jt. Exh. 6).    
By letter dated May 5, Res
pondent notified all prescription 
drug plan employee/members of 
the above changes to be effec-
tive September 1 (Jt. Exh. 4).
4                                                                                             
 violation of the terms of the group insurance plan agreement between 
the parties shall not be subject to the grievance procedure.  Such dis-
putes shall be processed in accordan
ce with the review procedure for 
disputed claims in the appropriate group insurance plan agreement. 
3 Sec. 8 states in pertinent part: To afford employees a means by 
which they can seek review and possi
ble reconsideration of a disputed 
disability, medical, dental, vision, ca
tastrophic medical expense, or a 
hearing aid claim or a life insurance, or accidental death or dismem-

berment benefit claim which is de
nied the following procedure will 
apply.  Thereafter, there are four steps that must be followed when 
submitting a disputed claim (Jt. Exh. 2, p. 2). 
4 In pertinent part the letter stat
ed: For this reason, beginning Sep-
tember 1, 2006, Caterpillar will impl
ement a generic step therapy pro-
gram.  When a direct generic is 
available for a given drug, members 
may still choose the brand but will pay full retail price for the brand 
drug, unless a physician specifies the brand drug is required.  In the 
By letter dated May 8, Responde
nt sent a similar letter to 
specific employee/members who recently chose at least one 
brand drug when there are less costly, high-quality alternative 
drugs available and notified them
 that beginning September 1, a 
generic step therapy program will 
be implemented (Jt. Exh. 5).   On May 10, the Union filed a step 3 grievance under the par-
ties™ collective-bargaining agreement alleging that an improper 
change was made to their prescription drug plan and requested 
that the drug benefits be applied as provided in the benefit book 
(Jt. Exh. 8).  The Respondent, on or about May 30, denied the 
grievance relying on article 4, sect
ion 4.1, step 3, of the griev-
ance procedure that such disput
es must be processed in accor-
dance with the review procedure for disputed claims in the 
group insurance plan. 
On or about June 20, prior to 
a meeting with the labor rela-
tions manager, the Union orally 
requested to negotiate over the 
May 5 announced change in the prescription drug plan. 
On July 19, the subject unfair labor practice was filed. 
By letter dated September 26, the Union referenced the May 
5 change to the prescription drug plan and cited the denial of its 
grievance that protested the change.  Accordingly, the Union 
requested the Respondent to en
gage in negotiations over the 
change (Jt. Exh. 9). 
2.  Discussion and analysis 
The General Counsel and the Union argue that when the Re-
spondent made changes to the pres
cription drug plan it did so 
without notice and w
ithout affording the Union an opportunity 
to bargain with respect to this conduct. 
The Respondent presents several arguments in support of its 
position that its conduct in changing the prescription drug plan 
did not violate the Act.  First,
 the Respondent states that its 
actions were taken in accordance with the terms of the applica-
ble insurance plan agreement 
and group insurance plan which 
were negotiated by the parties.
  Second, the Respondent con-
tends that the underlying dispute 
must be submitted to the ap-
plicable dispute resolution procedure that is set forth in the 

group insurance plan.  Third, the Respondent argues that any 
change that occurred was an administrative rather then a sub-
stantive change and therefore did not trigger a notice or bar-
gaining obligation with the Union.
  In this regard, the Respon-
dent asserts that the program me
rely changed a procedural as-
pect of ﬁhowﬂ prescription drugs 
were administered; it did not 
alter language in the group insurance plan or otherwise substan-
tively modify actual 
benefits.  Finally, the Respondent opines 
that even if there was a substantive change in the prescription 
drug plan any impact on bargaining unit employees was not 
greater than de minimis
.     
In considering the first two arguments presented by the Re-
spondent, I note that section 8 of the group insurance plan ex-
cludes the prescription drug plan as one of the procedures for 
                                                                                            
 event that a brand drug does not have a direct generic equivalent, step 
therapy does not apply and the brand can be filled at the regular Cater-
pillar copay amount.  We are not requiring members to choose a ge-
neric if there is no direct generic 
equivalent to the medication they are 
currently using.  The letter closed by
 stating that generic step therapy 
should have little or no impact on 
you and your family, however, we 
want you to be aware of the new program. 
 CATERPILLAR
, INC
.  527
the review of disputed claims (Jt.
 Exh. 2, p. 2).  Likewise, the 
procedure specifically states that it is to afford employees a 
forum to seek review and reconsideration of a claim that has 
been denied.  There is no reference to the Union as an inde-
pendent party with a right to file
 a claim or fully participate in 
the review procedure.  While 
a local union insurance represen-
tative is mentioned in steps 1Œ4 of
 section 8, that individual is 
only permitted to represent the employee™s interest in a previ-
ously denied claim and no provision is made for the Union to 
independently file a grievance or
 a refusal to negotiate allega-
tion in this forum. 
For all of these reasons, I reje
ct Respondent™s first two ar-
guments that the procedures set forth in the group insurance 
plan should be followed, and th
e subject complaint allegations 
should be dismissed.  I also re
ject the Responde
nt™s arguments 
in its posthearing brief that the present dispute is solely one of 
contract interpretation warranting that the subject change in the 
prescription drug plan be dismi
ssed.  Based on the above dis-
cussion, and particularly noting that the prescription drug plan 
is excluded from the dispute re
solution procedure in the group 
insurance plan, I do not find that there are equally plausible 
contract interpretation questions to be resolved.  
Westinghouse Electric Corp., 
313 NLRB 452 (1993). 
 With respect to the Respondent™s third defense, they first 
contend that the group insurance plans provisions reserve to it 
the exclusive right to administ
er the plan.  The Respondent 
does not disagree with its obligation to notify the Union if a 
substantive change is made to the insurance plan agreement.  
For example, if the plan™s section for preventive benefits did 
not include diagnostic tests and the Respondent wanted to add 
these to the plan, such a substantive change would trigger a 
notification and a bargaining obligation with the Union.  On the 
other hand, the Respondent has a 
consistent established past 
practice of not notifying the Union when it makes administra-
tive changes to the existing insurance plan agreement.  For 
example, the Respondent has an 
established practice of requir-
ing certain drugs to be preautho
rized in order to control costs 
and to determine whether other 
drugs could treat the problem 
just as effectively.  The Union challenged the preauthorization 
criteria arguing that this was a 
substantive change to the insur-
ance plan agreement.  Ultimately, the matter was referred to 
arbitration under the parties™ 1999 collective-bargaining agree-
ment.  The arbitrator held that the Respondent™s design of the 
preauthorization criteria was reasonable and appropriate, find-
ing that it was within the Company™s right to administer the 
plan as a means of controlling costs (R. Exh.1). 
On another occasion, the Respondent changed the insurance 
plan agreement as it concerned the quantity of medication that 
could be prescribed by a physician.  This procedure started with 
the prescribing of Viagra and has continued more recently with 
cholesterol type drugs.  Since this was an administrative change 
to the insurance plan agreemen
t, notification was not provided 
to the Union. 
Lastly, the Respondent implemented a step therapy program 
wherein the employee/members of the plan are required to start 
with an over-the-counter medica
tion before progressing to a 
generic prescription drug and then 
to a brand drug if the generic drug did not prove effective.  Be
cause this was an administra-
tive change to the plan, the Union was not notified and no ne-
gotiations occurred between the parties. 
The Board has held that an employer violates Section 8(a)(1) 
and (5) if it makes a unilateral ch
ange in wages, hours, or other 
terms and conditions of employ
ment without first giving the 
Union notice and an opportunity to bargain.  See 
NLRB v. Katz, 
369 U.S. 736, 743 (1962).  On the other hand, where an em-
ployer™s action does not change
 existing conditionsŠthat is, 
where it does not alter the status quoŠthe employer does not 
violate Section 8(a)(1) and (5) of the Act.  See 
House of the 
Good Samaritan, 268 NLRB 236, 237 (1983).  An established 
past practice can become part of the status quo.  Indeed, the 
Board has previously found no viol
ation of Section 8(a)(1) and 
(5) of the Act where the employer simply followed a well-
established past practice.  See, e.g., 
Luther Manor Nursing 
Home, 
270 NLRB 949, 959 (1984), affd. 772 F.2d 421 (8th Cir. 
1985) (no violation of Sec. 8(a)(1) and (5) where the employer, 
in accordance with past practice, paid one third of an insurance 
premium itself and required empl
oyees to pay the remaining 
two thirds).  In 
a subsequent case, 
Post-Tribune Co., 
337 
NLRB 1279 (2002), the Board applied this criteria in finding no 
violation of the Act. 
The Respondent argues that it 
has an established past prac-
tice of making administrative ch
anges to its prescription drug 
plan without notifying or bargaining with the Union.  Indeed, 
the record evidence shows that such a practice does exist and in 
the subject case the employee/member is not adversely im-
pacted if they select the equivalent generic medication to the 
brand drug.  Likewise if the 
employee/member is required to 
take the brand drug, and this is noted on the prescription form 
by the treating physician, no change takes place as the em-
ployee/member may receive the 
brand drug and is reimbursed 
by the Respondent for the appropri
ate copayment.  It is only in 
the situation when the physician approves the use of a generic 
drug or does not specify that a brand drug must be provided and 
the employee/member 
chooses the brand drug that he or she 
would be required to incur the copayment. 
Under these circumstances, I am in agreement with the Em-
ployer that no substantive change occurred on May 5, when the 
Respondent informed employees that the prescription drug plan 
would be changed effective September 1.  In this regard, the 
employee/member is permitted to receive a brand drug with 
total reimbursement by the Res
pondent as long as the physician 
certifies the necessity for its use. 
For all of these reasons, and pa
rticularly noting that no sub-
stantive change occurred requir
ing notice and bargaining with 
the Union, I recommend that the complaint be dismissed in its 
entirety.  
Bath Iron Works Corp., 
302 NLRB 898, 901 (1991); 
Optica Lee Borinquen, Inc., 
307 NLRB 705, 716 (1992). 
Based on my above finding that no substantive change oc-
curred to require a bargaining obligation, the Respondent™s 
argument that even if a change took place the impact on em-
ployees was not greater than de 
minimis is moot.  However, if 
others disagree with my conclu
sion, I would find contrary to 
the Respondent that the change in the prescription drug plan on 
September 1, had a foreseeable impact on employees greater 
than de minimis.  In this regard, the record testimony indicates 
that as of the date of the hearing no claims filed by employees 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  528 
had progressed through the pipeline to produce information 
whether employees had incurred 
additional costs if they se-
lected brand drugs without the aut
horization of their physician.  
In my opinion, it is reasonable to conclude that of the 5 percent 
of employees that do not routin
ely select generic drugs a per-
centage of them, due in part to the introduction of the new 
change or the fact that certain 
employees have always selected 
brand drugs, continued to do so after September 1.  Therefore, 
it stands to reason that those 
employees who previously were 
reimbursed by the Respondent for the copayment will not re-
ceive that payment under the change that is now in effect and 
will be required to pay the full price for the prescription. 
Based on the above, I find that if a change did occur on Sep-
tember 1, the impact on bargai
ning unit employees was greater 
than de minimis. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent did not violate 
Section 8(a)(1) and (5) of the 
Act when it made administrative changes to the parties pre-
scription drug plan. 
[Recommended Order for dismissal omitted from publica-
tion.] 
 